OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 23, 1974 under the name Ronald Jay Gesten.
In this proceeding to discipline him for professional misconduct, it was charged that on October 13, 1977, the respondent was convicted in the Supreme Court, Queens County, of the crime of conspiracy in the fourth degree and was sentenced to an unconditional discharge. Said crime was based upon the respondent’s offer to sell a friend a small quantity of marihuana.
The Referee sustained the charge and petitioner has *456moved to confirm the Referee’s report. The respondent has submitted an affirmation in opposition to petitioner’s motion.
After reviewing all of the evidence, we are in full agreement with the Referee’s report. The respondent is guilty of the misconduct alleged. The petitioner’s motion to confirm the Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the mitigating circumstances advanced by the respondent, his otherwise unblemished record, and the fact that the District Attorney characterized the respondent’s part in the conspiracy as minimal at best. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.